DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 2 & 12 recite “wherein the combination of the monolithic base and the upper plate are shaped in relief and configured to conform to the UBMR when the CIS is placed therebetween” and Claim 12 recites “wherein the combination of the monolithic base and the lower plate are shaped in relief and configured to conform to the LBMR when the CIS is placed therebetween.” The specification does not recite the “shaped in relief” portion of the limitation. 
Claims 4 & 14 recite “wherein the upper plate materials consist primarily of titanium and the base materials consist primarily of a member of the polyaryletherketone family.” The specification does not recite the “consist primarily of” portion of the limitation. Appropriate correction is required. 

Claim Objections
Claim 1 is objected to because of the following informalities: In Line 8, the first instance of the word “a” should be deleted. In Line 11, a comma should be added after the word “segment”. Appropriate correction is required.
Claim 8 is objected to because of the following: In Line 2, the limitation --UBMR-- should be added before the word “first”. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  In Line 2, the word “the” should be replaced with the word --a--. Appropriate correction is required. In Line 4, a comma should be added after the word “therebetween”. In Line 6, a comma should be added after the second instance of the word “segment”. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: In Line 2, the dash between the words “UBMR” and “first” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Line 9 recites the limitation “less radio-lucent than the monolithic base materials” which renders the claim indefinite as it is unclear what “monolithic base materials” is referring to – both the one material and the complex of materials, or one or the other. Since the claim recites “one of a radio-lucent material and a radio-lucent complex of materials” in Line 3, when the claim later recites the term “materials”, it is unclear because the claim gives the option of a single material or multiple materials. For clarity, it is suggested that the claim be amended to recite “a monolithic base comprising one substantially radio-lucent base material or a substantially radio-lucent complex of base materials” and “and an upper plate comprising one upper plate material or a complex of upper plate materials that is less radio-lucent than the base material or complex of base materials”. Appropriate correction is required. 
Claim 2 and Claim 12 each recite the limitation “wherein the combination of the monolithic base and the upper plate are shaped in relief and configured to conform to the UBMR when the CIS is placed therebetween.” and Claim 12 further recites “and the combination of the monolithic base and the lower plate are shaped in relief and configured to conform to the LBMR when the CIS is placed therebetween.” which renders the claims indefinite as it is unclear what is meant by 1) “the combination of the monolithic base and the upper/lower plate”, and 2) “are shaped in relief”. For purposes of examination, the claims are being interpreted as “wherein the CIS is configured to engage the upper/lower bony mammalian region when the CIS is placed therebetween.” Appropriate correction is required.
Claim 3, Claim 4, Claim 13 and Claim 14 each recite the limitation “the upper plate materials” in Line 1 and “the base materials” in Line 2 which renders the claims indefinite since claim 1 previously recites that the monolithic base comprises one of a substantially radio-lucent material and a substantially radio-lucent complex of materials” and it is unclear if both the one material and the complex of materials are being referred to in these limitations, or one or the other. For clarity, it is suggested that independent claim 1 be amended to recite “a monolithic base comprising one substantially radio-lucent base material or a substantially radio-lucent complex of base materials” and “and an upper plate comprising one upper plate material or a complex of upper plate materials that is less radio-lucent than the base material or complex of base materials”. For purposes of examination, Claim 3 & 13 are being interpreted as “wherein the upper plate material or complex of upper plate materials are more osteoconductive than the base material or complex of base materials.” and Claim 4 & 14 are being interpreted as “wherein the upper plate material or complex of upper plate materials consist primarily of titanium and the base material or complex of base materials consist primarily of a member of the polyaryletherketone family.”. Appropriate correction is required. 
Claim 4 at Lines 1-2 recites the limitation “wherein the upper plate materials consist primarily of titanium and the base materials consist primarily of a member of the polyaryletherketone family.” which renders the claim indefinite as it is unclear which of the upper plate materials and base materials are being referred to since claim 1 previously recites that the monolithic base comprises one of a substantially radio-lucent material and a substantially radio-lucent complex of materials and the upper plate comprises one of a material and a complex of materials. Thus it is unclear if both the one material and the complex materials of the base and the upper plate are being referred to in these limitations or one or the other. Appropriate correction is required. 
Claim 11 at Lines 4-5 recites the limitation “a lower plate comprised of the same materials as the upper plate materials” which renders the claim indefinite as it is unclear which of the upper plate materials are being referred to since claim 1 previously recites that the upper plate comprises one of a material and a complex of materials. Thus it is unclear if both the one material and the complex materials of the upper plate are being referred to in these limitations or one or the other. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are as follows: “linking element” (Claim 20).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 11-15 & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertele et al. (US PG Pub No. 2011/0190888).
Regarding Claim 1 as best understood, Bertele et al. discloses a composite interbody system/CIS (100, Figs. 1-18, Paragraphs [0065-0078]) for placement between two, adjacent bony mammalian regions (Paragraph [0071]), the system including: a monolithic base (core 104, i.e. injection molded thermosetting PEEK plastic, Fig. 1) comprised of a radio-lucent material (PEEK, Paragraph [0065]), the monolithic base including a top section (upper part of nose 122, Figs. 3-4) that is shaped to engage a first segment of an upper bony mammalian region (UBMR) of the two, adjacent bony mammalian regions (upper vertebra) when the CIS is placed therebetween (Paragraph [0071]); and an upper plate (upper endplate 102, Fig. 1) comprised of a material (porous titanium coated with hydroxyapatite, Paragraph [0068]) that is less radio-lucent than the monolithic base radio-lucent material (Titanium is well known to obstruct x-rays and is a radiopaque material), the upper plate shaped and configured to nest within the monolithic base (Fig. 3) and to engage a second segment, different from the first segment, of the UBMR when the CIS is placed therebetween (the upper endplate 102 engages a different portion of the upper vertebra than the upper part of nose 122 of core 104 upon insertion into a patient’s disc space).
Regarding Claim 2 as best understood, Bertele et al. discloses wherein the CIS is configured to engage the upper bony mammalian region (upper vertebra) when the CIS is placed therebetween (Paragraph [0071]).
Regarding Claim 3 as best understood, Bertele et al. discloses wherein the upper plate material is more osteoconductive than the base material (Paragraph [0068] states that the upper endplate is made from porous titanium coated with hydroxyapatite which promotes bioactivity to encourage bone on-growth onto the endplate and bone in-growth into pores of the endplates. These material characteristics make the porous titanium endplate more osteoconductive than the PEEK core 104.).
Regarding Claim 4 as best understood, Bertele et al. discloses wherein the upper plate material consists primarily of titanium (porous titanium coated with hydroxyapatite, Paragraph [0068]) and the base material consists primarily of a member of the polyaryletherketone family (PEEK, Paragraph [0065]).
Regarding Claim 5, Bertele et al. discloses wherein the two, adjacent bony mammalian regions are adjacent spinal vertebrae (Paragraph [0071]).
Regarding Claim 6, Bertele et al. discloses wherein the two, adjacent bony mammalian regions are adjacent spinal vertebrae (Paragraph [0071]) and the UBMR second segment of the upper bony mammalian region that the upper plate is shaped and configured to engage when the CIS is placed therebetween is cancellous bone (The upper endplate 102 is fully and structurally capable of engaging the cancellous bone of the upper vertebrae upon insertion into a patient’s disc space).
Regarding Claim 8, Bertele et al. discloses wherein the UBMR second segment of the upper bony mammalian region is larger than the UBMR first segment of the upper bony mammalian region (Based on a particular patient’s anatomy, the second segment of the upper vertebra can be larger than the first segment.).
Regarding Claim 11 as best understood, Bertele et al. discloses wherein the monolithic base further includes a bottom section (lower part of nose 122, Figs. 2-3) that is shaped to engage a first segment of a lower bony mammalian region (LBMR) of the two, adjacent bony mammalian regions when the CIS is placed therebetween, (Paragraph [0071]) and wherein the CIS further includes a lower plate (lower endplate 106, Fig. 1) comprised of the same material as the upper plate material (porous titanium coated with hydroxyapatite, Paragraph [0068]), the lower plate shaped to nest within the monolithic base (Fig. 3) and to engage a LBRM second segment, different from the LBMR first segment when the CIS is placed therebetween (the lower endplate 106 engages a different portion of the lower vertebra than the lower part of nose 122 of core 104 upon insertion into a patient’s disc space).
Regarding Claim 12 as best understood, Bertele et al. discloses wherein the CIS is configured to engage the upper and lower bony mammalian regions (upper and lower vertebrae) when the CIS is placed therebetween (Paragraph [0071]).
Regarding Claim 13 as best understood, Bertele et al. discloses wherein the upper plate material is more osteoconductive than the base material (Paragraph [0068] states that the upper endplate is made from porous titanium coated with hydroxyapatite which promotes bioactivity to encourage bone on-growth onto the endplate and bone in-growth into pores of the endplates. These material characteristics make the porous titanium endplate more osteoconductive than the PEEK core 104.).
Regarding Claim 14 as best understood, Bertele et al. discloses wherein the upper plate material consists primarily of titanium (porous titanium coated with hydroxyapatite, Paragraph [0068]) and the base material consists primarily of a member of the polyaryletherketone family (PEEK, Paragraph [0065]).
Regarding Claim 15, Bertele et al. discloses wherein the two, adjacent bony mammalian regions are adjacent spinal vertebrae (Paragraph [0071]) and the UBMR second segment that the upper plate is shaped to engage and the LBMR second segment that the lower plate is shaped to engage when the CIS is placed therebetween is cancellous bone (The upper endplate 102 and the lower endplate 106 are each fully and structurally capable of engaging the cancellous bone of the upper and lower vertebrae, respectively, upon insertion into a patient’s disc space).
Regarding Claim 17, Bertele et al. discloses wherein the UBMR second segment of the upper bony mammalian region is larger than the UBMR first segment and the LBMR second segment is larger than the LBMR first segment (Based on a particular patient’s anatomy, the second segment of the upper and lower vertebrae can be larger than the first segment, respectively.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-10, 16 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertele et al. (US PG Pub No. 2011/0190888) in view of Fang et al. (US PG Pub No. 2014/0277491).
Regarding Claims 7, 9-10 & 20, Bertele et al. discloses the claimed invention as stated above in claim 1, except wherein the upper plate is shaped and configured to slidably nest within the monolithic base via a plurality of undercuts in the monolithic base, wherein the upper plate includes a plurality of flanges that slidably nest with a plurality of undercuts in the monolithic base, and a linking element fixably coupling the upper plate to the lower plate via a fenestration in the monolithic base. Bertele et al. does not specifically disclose the connection means between the core and the endplates for the embodiment of Fig. 1; however, in Paragraph [0126] Bertele et al. discloses that for a related embodiment 2000, “superior and inferior endplates 2002 and 2006 may be press-fit with core 2004, bonded to core 2004 with a biocompatible adhesive, or mechanically attached to core 2004 using lock-and-key features such as v-grooves, or fasteners such as small screws.”
Fang et al. discloses a composite spinal interbody device (600, Figs. 6-6A, Paragraphs [0057-0060]) comprising a PEEK core (615) arranged and connected between a metal upper endplate (605/610) and a metal lower endplate (620/625), wherein the PEEK core comprises a top surface that connects to an inner surface of the upper endplate and a bottom surface that connects to an inner surface of the lower endplate (Fig. 6, Paragraph [0060]) such that the upper endplate is indirectly coupled to the lower endplate via the PEEK core, and wherein the top and bottom surfaces of the PEEK core each comprise an array of linear projections (linking elements) and undercut recesses which are configured to slidably engage with a series of cooperating projections and undercut recesses along the inner surfaces of the upper and lower endplates for connecting the endplates to the core (Fig. 6A, Paragraphs [0058-0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant of Bertele et al. with an array of linear projections and undercut recesses on top and bottom surfaces of the core which slidably engage a series of cooperating projections and undercut recesses along the inner surfaces of the upper and lower endplates as taught by Fang et al. in order to provide the implant with an alternate and functionally equivalent connection means for slidably and securably connecting the endplates to the core. 
Regarding Claims 16 & 18-19, Bertele et al. discloses the claimed invention as stated above in claim 11, except wherein the upper plate is shaped and configured to slidably nest within an upper region of the monolithic base via a plurality of undercuts in the upper region of the monolithic base and the lower plate is shaped to slidably nest within a lower region of the monolithic base via a plurality of undercuts in the lower region of the monolithic base, and wherein the upper plate includes a plurality of flanges that slidably nest with a plurality of undercuts in an upper region of the monolithic base and the lower plate includes a plurality of flanges that slidably nest with a plurality of undercuts in a lower region of the monolithic base. Bertele et al. does not specifically disclose the connection means between the core and the endplates for the embodiment of Fig. 1; however, in Paragraph [0126] Bertele et al. discloses that for a related embodiment 2000, “superior and inferior endplates 2002 and 2006 may be press-fit with core 2004, bonded to core 2004 with a biocompatible adhesive, or mechanically attached to core 2004 using lock-and-key features such as v-grooves, or fasteners such as small screws.”
Fang et al. discloses a composite spinal interbody device (600, Figs. 6-6A, Paragraphs [0057-0060]) comprising a PEEK core (615) arranged and connected between a metal upper endplate (605/610) and a metal lower endplate (620/625), wherein the PEEK core comprises a top surface that connects to an inner surface of the upper endplate and a bottom surface that connects to an inner surface of the lower endplate (Fig. 6, Paragraph [0060]) such that the upper endplate is indirectly coupled to the lower endplate via the PEEK core, and wherein the top and bottom surfaces of the PEEK core each comprise an array of linear projections (linking elements) and undercut recesses which are configured to slidably engage with a series of cooperating projections and undercut recesses along the inner surfaces of the upper and lower endplates for connecting the endplates to the core (Fig. 6A, Paragraphs [0058-0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant of Bertele et al. with an array of linear projections and undercut recesses on top and bottom surfaces of the core which slidably engage a series of cooperating projections and undercut recesses along the inner surfaces of the upper and lower endplates as taught by Fang et al. in order to provide the implant with an alternate and functionally equivalent connection means for slidably and securably connecting the endplates to the core. 

Response to Arguments
Applicant’s amendments filed 05/13/22 have overcome the objections to claims 1, 2, 6, 8, 10, 11, 12, 15, 17 & 19.
Applicant’s amendments filed 05/13/22 have overcome the 112(b) rejections to claim 1.
In regards to Applicant’s argument filed 05/13/22 with respect to the specification objection: It is noted that the specification objection is upheld as seen above since the specification must provide support for the claimed subject matter and correspondence is required between the specification and the claims as required by 37 CFR 1.75(d)(1). MPEP 2173.03 states that “The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.” Thus the claim limitations that are lacking support in the specification should be amended into the appropriate areas of the specification. 
In regards to Applicant’s statement filed 05/13/22 with respect to the prior art rejections stating “Reconsideration is respectfully requested in view of the claims amendment and a request for interview to be filed contemptuously with the response”: Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The argument has been fully considered but is not persuasive. The prior art rejections have been upheld as seen in the office action above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775